                                          Case 5:19-cv-06649-BLF Document 16 Filed 03/26/21 Page 1 of 19




                                   1

                                   2

                                   3                            UNITED STATES DISTRICT COURT
                                   4                         NORTHERN DISTRICT OF CALIFORNIA
                                   5                                     SAN JOSE DIVISION
                                   6

                                   7     MICHAEL MAX VALADEZ,                           Case No. 19-06649-BLF (PR)
                                   8                   Petitioner,
                                                                                        ORDER DENYING PETITION FOR
                                   9             v.                                     WRIT OF HABEAS CORPUS;
                                                                                        DENYING CERTIFICATE OF
                                  10     SCOTT FRAUENHEIM, Warden,                      APPEALABILITY; DIRECTIONS
                                                                                        TO CLERK
                                  11                   Respondent.
                                  12
Northern District of California
 United States District Court




                                  13          Petitioner has filed a pro se petition for a writ of habeas corpus under 28 U.S.C.
                                  14   § 2254 challenging his 2014 criminal judgment. Dkt. No. 1 (“Petition”). Respondent filed
                                  15   an answer on the merits. Dkt. No. 14 (“Answer”). Petitioner filed a traverse. Dkt. No. 15
                                  16   (“Traverse”). For the reasons set forth below, the petition is DENIED.
                                  17                                       I. BACKGROUND
                                  18          A jury convicted Petitioner of attempted murder and shooting at an inhabited
                                  19   dwelling. Ans., Ex. A at 369–72; see also Cal. Pen. Code, §§ 187, 246, 664. In addition,
                                  20   the jury found firearm and gang enhancements. See Cal. Pen. Code, §§ 186.22 (b)(1)(C)
                                  21   and (b)(4), 12022.53(d). Petitioner was sentenced to a total term of 30 years to life in
                                  22   prison. Ans., Ex. A at 428–31. On March 21, 2017, the California Court of Appeal (“state
                                  23   appellate court”) affirmed the judgment. See Ans., Ex. F; see also People v. Valadez, No.
                                  24   H041782, 2017 WL 1058438 (Cal. Ct. App. Mar. 21, 2017) (unpublished). On June 28,
                                  25   2017, the California Supreme Court summarily denied review. See Ans., Ex. H. Petitioner
                                  26   filed a habeas petition in the state appellate court, which was summarily denied on
                                  27   September 21, 2018. Ans., Ex. I. On July 31, 2019, the California Supreme Court denied
                                  28   the petition for writ of habeas corpus without prejudice, to Petitioner filing a motion in the
                                          Case 5:19-cv-06649-BLF Document 16 Filed 03/26/21 Page 2 of 19




                                   1   trial court pursuant to Cal. Pen. Code § 1203.01, which provides for an evidence
                                   2   preservation proceeding, in certain circumstances. On October 16, 2019, Petitioner filed
                                   3   the instant habeas petition. Pet.
                                   4                                    II. STATEMENT OF FACTS
                                   5          The following background facts are from the opinion of the state appellate court on

                                   6   direct appeal:
                                                        A. Evidence Regarding the Shooting
                                   7                    Defendant is a gang member affiliated with El Hoyo Palmas, a
                                                        subset of the Norteño criminal street gang. The victim, also
                                   8                    affiliated with the Norteño gang, had recently publicly expressed
                                                        his intention to drop out of or at least step back from the gang
                                   9                    lifestyle.
                                  10                    The victim and his girlfriend were returning home a little before
                                                        9:00 p.m. when a man approached from the passenger side of
                                  11                    their car as they pulled into the driveway. The man verbally
                                                        confronted the victim, who saw the man had a gun and punched
                                  12                    him in the face. The man fell backward, then recovered and
Northern District of California




                                                        pulled the gun from his waistband.
 United States District Court




                                  13
                                                        He fired five to seven shots in the direction of the victim and the
                                  14                    house. Two or three of the shots hit the victim in the leg,
                                                        shattering the bone and causing him to fall to the ground. The
                                  15                    victim’s girlfriend and several neighbors helped him into the
                                                        house and called 911. Multiple bullet holes could be seen
                                  16                    penetrating the structure of the house.
                                  17                    When police arrived, they asked the victim what happened and
                                                        he said he had been shot by a fellow gang member named
                                  18                    Michael who was around 18 years old. After the victim was
                                                        taken to the hospital, police interviewed his girlfriend who told
                                  19                    them the shooter was a person named Michael whom she knew
                                                        because he is the younger brother of a girl she had known since
                                  20                    elementary school. She showed the police officers pictures of
                                                        the shooter by accessing his Facebook page on her phone.
                                  21
                                                        A person driving by around the time of the shooting saw a man
                                  22                    wearing a baseball cap and light colored shirt shooting at another
                                                        man in a driveway. The shooter got into the passenger side of a
                                  23                    car and the car drove away. The witness wrote down the car’s
                                                        license plate number and reported it to police, who discovered
                                  24                    the vehicle was registered to defendant.
                                  25                    Police interviewed the victim after he arrived at the hospital and
                                                        he related essentially the same details about the incident as
                                  26                    before, but this time refused to identify the shooter by name. An
                                                        investigator with the District Attorney’s office interviewed the
                                  27                    victim several months later and he again refused to identify the
                                                        shooter, expressing that he did not want to be “a rat.”
                                  28
                                                                                        2
                                            Case 5:19-cv-06649-BLF Document 16 Filed 03/26/21 Page 3 of 19



                                                     Less than 24 hours after the shooting, defendant was arrested.
                                   1                 Samples taken from his hands at the time of the arrest tested
                                                     positive for gunshot residue, a result consistent with having
                                   2                 recently fired a gun or being close to someone who did.
                                   3                 At the preliminary hearing, the victim appeared under subpoena
                                                     from the District Attorney. He testified that he did not know the
                                   4                 identity of the shooter and denied telling the police that it was
                                                     Michael.
                                   5
                                                     The victim did not appear at trial. The court held a hearing
                                   6                 outside the presence of the jury on the issue of whether the
                                                     prosecution had been reasonably diligent in attempting to secure
                                   7                 the victim’s presence at trial, and found that the prosecution
                                                     acted with reasonable diligence. As a result, the victim was
                                   8                 deemed unavailable and the prosecution was allowed to read
                                                     into the record his preliminary hearing testimony denying he
                                   9                 knew the shooter, and then to impeach that testimony by
                                                     introducing the victim’s previous statements to police, including
                                  10                 the statement identifying the shooter by name.
                                  11                 The victim’s girlfriend testified at trial and denied knowing the
                                                     shooter and ever telling the police the identity of the shooter.
                                  12                 The prosecution then impeached that testimony by introducing
Northern District of California




                                                     her earlier statements to police identifying the shooter as
 United States District Court




                                  13                 “Michael.”
                                  14                 The defense presented testimony from defendant’s friend, who
                                                     said that she was with defendant all night on the night of the
                                  15                 shooting and did not see him shoot anyone.
                                  16                 B. Gang Evidence
                                                     A law enforcement officer qualified as an expert in the area of
                                  17                 criminal street gangs testified that defendant is a member of El
                                                     Hoyo Palmas, a subset of the Norteño criminal street gang. The
                                  18                 primary activities of El Hoyo Palmas include drug sales, gun
                                                     sales, burglary, assaults with deadly weapons, and murder. Two
                                  19                 examples of the pattern of crimes committed by the gang’s
                                                     members are a 2009 assault with a deadly weapon that led to a
                                  20                 conviction with a gang enhancement, and a 2011 assault with a
                                                     deadly weapon also resulting in a conviction with a gang
                                  21                 enhancement.
                                  22                 The expert opined that the shooting in this case was committed
                                                     for the benefit of the gang because it was done in retaliation for
                                  23                 the victim’s stated intention to step away from the gang, and it
                                                     furthered the gang’s reputation for intimidation and violence.
                                  24
                                       Valadez, 2017 WL 1058438 at *1–2.
                                  25
                                                                           III. DISCUSSION
                                  26
                                       A.      Legal Standard
                                  27
                                               Pursuant to the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”),
                                  28
                                                                                     3
                                          Case 5:19-cv-06649-BLF Document 16 Filed 03/26/21 Page 4 of 19




                                   1   a federal court may entertain a petition for writ of habeas corpus “in behalf of a person in
                                   2   custody pursuant to the judgment of a State court only on the ground that he is in custody
                                   3   in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.
                                   4   § 2254(a). The petition may not be granted with respect to any claim adjudicated on the
                                   5   merits in state court unless the state court’s adjudication of the claim: “(1) resulted in a
                                   6   decision that was contrary to, or involved an unreasonable application of, clearly
                                   7   established Federal law, as determined by the Supreme Court of the United States; or (2)
                                   8   resulted in a decision that was based on an unreasonable determination of the facts in light
                                   9   of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d).
                                  10          “Under the ‘contrary to’ clause, a federal habeas court may grant the writ if the state
                                  11   court arrives at a conclusion opposite to that reached by [the United States Supreme] Court
                                  12   on a question of law or if the state court decides a case differently than [the] Court has on a
Northern District of California
 United States District Court




                                  13   set of materially indistinguishable facts.” Williams (Terry) v. Taylor, 529 U.S. 362, 412–
                                  14   13 (2000). “Under the ‘unreasonable application’ clause, a federal habeas court may grant
                                  15   the writ if the state court identifies the correct governing legal principle from [the] Court’s
                                  16   decisions but unreasonably applies that principle to the facts of the prisoner’s case.” Id. at
                                  17   413. “[A] federal habeas court may not issue the writ simply because that court concludes
                                  18   in its independent judgment that the relevant state-court decision applied clearly
                                  19   established federal law erroneously or incorrectly. Rather, that application must also be
                                  20   unreasonable.” Id. at 411. A federal habeas court making the “unreasonable application”
                                  21   inquiry should ask whether the state court’s application of clearly established federal law
                                  22   was “objectively unreasonable.” Id. at 409.
                                  23          The state court decision to which Section 2254(d) applies is the “last reasoned
                                  24   decision” of the state court. See Ylst v. Nunnemaker, 501 U.S. 797, 803–04 (1991).1 In
                                  25   reviewing each claim, the court must examine the last reasoned state court decision that
                                  26
                                              1
                                  27            Although Ylst was a procedural default case, the “look through” rule announced there has
                                       been extended beyond the context of procedural default. Barker v. Fleming, 423 F.3d 1085, 1091
                                  28   n.3 (9th Cir. 2005).

                                                                                       4
                                            Case 5:19-cv-06649-BLF Document 16 Filed 03/26/21 Page 5 of 19




                                   1   addressed the claim. Cannedy v. Adams, 706 F.3d 1148, 1158 (9th Cir.), amended, 733
                                   2   F.3d 794 (9th Cir. 2013).
                                   3   B.      Claims and Analyses
                                   4           Petitioner raises the following two claims in this federal habeas petition:
                                   5           (1)    the admission of the victim’s preliminary hearing testimony and his
                                   6   statements to the police violated Petitioner’s right to confrontation under the Sixth
                                   7   Amendment; and
                                   8           (2)    there was insufficient evidence to support the gang enhancement.
                                   9           1.     Confrontation Clause
                                  10           Petitioner argues that his Sixth Amendment rights were violated when the trial court
                                  11   permitted the introduction of the victim, Juan Godinez’s preliminary hearing testimony,
                                  12   and three statements he made to the police, after finding Godinez unavailable to testify at
Northern District of California
 United States District Court




                                  13   trial. Pet. 7–14. Petitioner contends that the prosecution did not exercise reasonable
                                  14   diligence in securing Godinez for trial. Id. Petitioner also argues that the statements made
                                  15   by Godinez to the police were testimonial hearsay and their introduction violated the
                                  16   Supreme Court’s holding in Crawford v. Washington, 541 U.S. 36 (2004). Id.
                                  17           The state appellate court laid out the relevant background and addressed this claim
                                  18   as follows:
                                                      Defendant contends that the trial court erred by admitting into
                                  19                  evidence the victim’s preliminary hearing testimony after
                                                      finding that the victim was unavailable to testify at trial (which
                                  20                  in turn allowed for the introduction of statements he made to
                                                      police, for impeachment purposes). Defendant argues the
                                  21                  prosecution failed to exercise reasonable diligence in attempting
                                                      to secure the attendance of the witness at trial and therefore
                                  22                  admitting the preliminary hearing testimony violated his right to
                                                      confront the witnesses against him as guaranteed by the Sixth
                                  23                  Amendment to the United States Constitution and article I,
                                                      section 15 of the California Constitution. [FN]
                                  24
                                                      The Sixth Amendment gives criminal defendants the right to
                                  25                  confront and cross-examine the witnesses against him or her.
                                                      (People v. Carter (2005) 36 Cal.4th 1114, 1172, citing Pointer
                                  26                  v. Texas (1965) 380 U.S. 400, 403–405.) But this right is subject
                                                      to certain exceptions, including the one at issue here: the
                                  27                  unavailability at trial of a witness who has given testimony at a
                                                      previous judicial proceeding.          “An exception to the
                                  28                  confrontation requirement exists where the witness is
                                                                                      5
                                       Case 5:19-cv-06649-BLF Document 16 Filed 03/26/21 Page 6 of 19



                                                unavailable, has given testimony at a previous judicial
                                   1            proceeding against the same defendant, and was subject to cross-
                                                examination by that defendant.” (People v. Carter, supra, at p.
                                   2            1172.)
                                   3            In order for the unavailability exception to apply, a court must
                                                make a threshold finding that the witness in question is truly
                                   4            unavailable. Under federal constitutional standards, a witness is
                                                deemed unavailable for purposes of complying with the Sixth
                                   5            Amendment confrontation right where the prosecution shows it
                                                made a “good faith effort” to obtain the presence of the witness
                                   6            at trial. (Barber v. Page (1968) 390 U.S. 719, 725.) Introduction
                                                of prior testimony from a witness who does not appear at trial is
                                   7            allowed under the Sixth Amendment and under California law
                                                so long as the prosecution has used “ ‘reasonable diligence’ ” in
                                   8            its unsuccessful efforts to locate the missing witness. (People v.
                                                Cromer (2001) 24 Cal.4th 889, 898.)
                                   9
                                                We review de novo the trial court’s determination that a witness
                                  10            was unavailable. (Cromer, supra, 24 Cal.4th at p. 894.) We
                                                would be required to defer to the trial court’s factual findings to
                                  11            the extent that any of the facts relating to the unavailability
                                                determination were in dispute (Id. at p. 900), but there are no
                                  12            such factual disputes here as defendant did not challenge any of
Northern District of California




                                                the facts presented by the prosecution at the hearing on the
 United States District Court




                                  13            unavailability issue or present any affirmative evidence.
                                  14            Using our independent judgment to review the undisputed facts
                                                in the record, we conclude the trial court did not err when it
                                  15            determined the prosecution exercised reasonable diligence in
                                                attempting to secure the victim’s attendance at trial. “ ‘The
                                  16            lengths to which the prosecution must go to produce a witness
                                                ... is a question of reasonableness.’ ” (People v. Herrera (2010)
                                  17            49 Cal.4th 613, 622.) Absent knowledge of a “substantial risk”
                                                that the witness will flee, the prosecution is not required to take
                                  18            protective measures to prevent the witness’ disappearance.
                                                (People v. Wilson (2005) 36 Cal.4th 309, 342.) “[W]hen a
                                  19            witness disappears before trial, it is always possible to think of
                                                additional steps that the prosecution might have taken to secure
                                  20            the witness’ presence ... but the Sixth Amendment does not
                                                require the prosecution to exhaust every avenue of inquiry, no
                                  21            matter how unpromising.” (Hardy v. Cross (2011) 565 U.S. 65,
                                                71.)
                                  22
                                                In this case, the victim was a resident of the community and had
                                  23            children living in the community. He voluntarily appeared at
                                                the District Attorney’s office for at least one interview while the
                                  24            case was pending, was located without difficulty for service of
                                                a subpoena in connection with the preliminary hearing, and
                                  25            appeared pursuant to that subpoena.              The prosecutor’s
                                                investigator testified at the hearing on unavailability that the
                                  26            victim’s precise whereabouts were known until two weeks
                                                before trial because he was in custody at the county jail in an
                                  27            unrelated matter, and the investigator believed that he would
                                                remain in custody through the time of trial. When the
                                  28            investigator learned that the victim had been released from
                                                                                6
                                       Case 5:19-cv-06649-BLF Document 16 Filed 03/26/21 Page 7 of 19



                                                custody after posting bail, he called the victim’s phone number
                                   1            multiple times; went to the victim’s home address; spoke to the
                                                victim’s girlfriend and learned of a possible alternate address;
                                   2            went to the alternate address to look for the victim; and enlisted
                                                the assistance of two different law enforcement agencies to
                                   3            locate him.
                                   4            The cases relied upon by defendant where a lack of diligence
                                                was found are distinguishable. In People v. Blackwood (1983)
                                   5            138 Cal.App.3d 939, 947, the prosecution knew where the
                                                witness was located but simply decided not to engage in the out-
                                   6            of-state subpoena process that would have been required to
                                                subpoena him. In People v. Cromer, supra, 24 Cal.4th at pp.
                                   7            903–904, the Supreme Court noted that whether a search for the
                                                witness was timely begun is an important factor and even with
                                   8            an original trial date of September, the prosecution did not begin
                                                to search until December and then failed to follow up on
                                   9            promising leads. In People v. Sanders (1995) 11 Cal.4th 475,
                                                524, the prosecution did not make any effort to locate the witness
                                  10            until well into the trial, despite knowing the witness had been
                                                unreliable in the past.
                                  11
                                                As the trial court here noted, the prosecution could have served
                                  12            the victim with a trial subpoena while he was in custody. That
Northern District of California




                                                hindsight notwithstanding, we cannot say on this record that the
 United States District Court




                                  13            prosecution failed to exercise reasonable diligence in attempting
                                                to produce the victim to testify at trial.
                                  14
                                                Three prior statements the victim made to police (one
                                  15            immediately after the shooting, one about forty-five minutes
                                                later at the hospital, and one at an interview over a month later)
                                  16            were admitted to impeach his preliminary hearing testimony that
                                                he could not identify the shooter. Defendant argues that the
                                  17            statements to police were testimonial under Crawford v.
                                                Washington (2004) 541 U.S. 36 (Crawford ), and therefore
                                  18            inadmissible.
                                  19            Under the rule established by Crawford, “testimonial” out-of-
                                                court statements are inadmissible unless the witness is
                                  20            unavailable and the defendant had a previous opportunity to
                                                cross-examine the witness. (Crawford, supra, 541 U.S. at p. 68.)
                                  21            To determine whether statements made to law enforcement are
                                                testimonial, courts must assess whether the primary purpose of
                                  22            the questions eliciting the statements is to respond to an ongoing
                                                emergency (suggesting the statements are not testimonial), or to
                                  23            elicit information as part of an investigation into past criminal
                                                conduct (suggesting the statements are testimonial). (Davis v.
                                  24            Washington (2006) 547 U.S. 813, 821–822.) In People v. Chism
                                                (2014) 58 Cal.4th 1266, the California Supreme Court described
                                  25            six factors to be considered in making this assessment: (1) an
                                                objective evaluation of the circumstances of the encounter and
                                  26            the statements and actions of the individuals involved; (2)
                                                whether the statements were made during an ongoing
                                  27            emergency or under circumstances that reasonably appeared to
                                                present an emergency, or were obtained for purposes other than
                                  28            for use by the prosecution at trial; (3) whether any actual or
                                                                                7
                                       Case 5:19-cv-06649-BLF Document 16 Filed 03/26/21 Page 8 of 19



                                                perceived emergency presented an ongoing threat to first
                                   1            responders or the public; (4) the declarant’s medical condition;
                                                (5) whether the focus of the interrogation had shifted from
                                   2            addressing an ongoing emergency to obtaining evidence for
                                                trial; and (6) the relative formality of the statement and the
                                   3            circumstances under which it was obtained. (Id. at p 1289.) “
                                                ‘In the end, the question is whether, in light of all the
                                   4            circumstances, viewed objectively, the “primary purpose” of the
                                                conversation was to “create an out-of-court substitute for trial
                                   5            testimony.” ’ ” (People v. Rangel (2016) 62 Cal.4th 1192, 1214–
                                                1215.)
                                   6
                                                Here, the first statement the victim made to police identifying
                                   7            the shooter as fellow gang member Michael is clearly
                                                nontestimonial. The officer who spoke to the victim was
                                   8            responding to a 911 call reporting a shooting, and the
                                                conversation took place just minutes after the shooting occurred.
                                   9            The responding officers approached the scene not knowing
                                                whether an armed suspect was still present. When the officer
                                  10            began questioning the victim, he was in his kitchen, bleeding
                                                from gunshot wounds and “trying to compose himself.”
                                  11            Statements made to the officer by the victim under these
                                                circumstances are not testimonial. See People v. Chism, supra,
                                  12            58 Cal.4th at p 1289 [finding statements nontestimonial when
Northern District of California




                                                they were made to an officer just after a shooting, the declarant
 United States District Court




                                  13            was “ ‘nervous’ and ‘shaken up,’ ” and the officer was unsure
                                                whether an armed suspect was still nearby.] )
                                  14
                                                We will assume, as the Attorney General does in the
                                  15            Respondent’s Brief, that the two later statements given by the
                                                victim (at the hospital forty-five minutes after the incident and
                                  16            at the District Attorney’s office over a month later) are
                                                testimonial because they were made at a time when the focus
                                  17            had shifted from dealing with an ongoing emergency to
                                                investigating a crime. But even with this assumption, there was
                                  18            no Sixth Amendment violation under Crawford because the
                                                witness was properly determined to be unavailable and
                                  19            defendant had previously cross-examined him at the preliminary
                                                hearing. (See Crawford, supra, 541 U.S. at p. 68 [testimonial
                                  20            statements are admissible if the declarant is unavailable and
                                                there was a prior opportunity for cross-examination.] )
                                  21
                                                Regardless, once the victim’s preliminary hearing testimony
                                  22            was admitted, in which he denied knowing who the shooter was
                                                and denied ever identifying the shooter to police, his three
                                  23            contrary statements to police were properly admitted as
                                                impeachment evidence, something defendant readily concedes
                                  24            in his opening brief.
                                  25            Given the admissibility of the statements for impeachment
                                                purposes, the testimonial analysis under Crawford is relevant
                                  26            only to determining if the jury should have been instructed to
                                                consider the statements solely for impeachment of the victim’s
                                  27            credibility. But because defendant never requested a limiting
                                                instruction, he has forfeited any challenge based on the court’s
                                  28            failure to give one. (People v. Simms (1970) 10 Cal.App.3d 299,
                                                                               8
                                          Case 5:19-cv-06649-BLF Document 16 Filed 03/26/21 Page 9 of 19



                                                     311 [“there is no duty, in the absence of a request, to give an
                                   1                 instruction limiting the purpose for which evidence may be
                                                     considered.”].)
                                   2
                                                     We find no error in admitting the victim’s preliminary hearing
                                   3                 testimony because the trial court properly determined the
                                                     prosecution was reasonably diligent in attempting to secure the
                                   4                 witness’s attendance at trial and he was therefore unavailable.
                                                     We also find no sua sponte duty for the trial court to give an
                                   5                 instruction limiting use of the victim’s prior testimony and
                                                     statements for impeachment purposes only.
                                   6
                                                     Even assuming error in admitting the preliminary hearing
                                   7                 testimony and other statements of the victim, the error would be
                                                     harmless beyond a reasonable doubt, the standard we would
                                   8                 apply to evaluate prejudice here. (See Chapman v. California
                                                     (1967) 386 U.S. 18, 23–24.) Putting aside the victim’s prior
                                   9                 testimony and statements to police, the evidence against
                                                     defendant was overwhelming: the victim’s girlfriend identified
                                  10                 defendant as the shooter by name and showed police
                                                     photographs of him; a neighbor reported defendant’s car as the
                                  11                 vehicle used during the shooting; and defendant’s hands tested
                                                     positive for gunshot residue with no innocent explanation
                                  12                 provided.
Northern District of California
 United States District Court




                                  13   Valadez, 2017 WL 1058438, at *2–5.
                                  14          The Confrontation Clause of the Sixth Amendment provides that the accused has
                                  15   the right to “be confronted with the witnesses against him.” U.S. Const. amend. VI. In
                                  16   Crawford, the Supreme Court held that the Confrontation Clause prohibits the “admission
                                  17   of testimonial statements of a witness who did not appear at trial unless he was unavailable
                                  18   to testify, and the defendant had had a prior opportunity for cross-examination.” 541 U.S.
                                  19   at 53–54. Although the Crawford Court left “for another day” establishing a
                                  20   comprehensive definition of “testimonial,” it made clear that preliminary hearing
                                  21   testimony falls within the definition of “testimonial”. Id. at 68.
                                  22          A witness is unavailable under the Confrontation Clause if “the prosecutorial
                                  23   authorities have made a good faith effort to obtain his presence at trial” but were
                                  24   unsuccessful. Barber v. Page, 390 U.S. 719, 724–25 (1968). The good faith test is fact-
                                  25   dependent and the lengths to which the prosecution must go to produce a witness is
                                  26   determined under a reasonableness standard. See Hardy v. Cross, 565 U.S. 65, 70–71
                                  27   (2011) (per curiam); Ohio v. Roberts, 448 U.S. 56, 74–75 (1980) (“The ultimate question
                                  28   is whether the witness is unavailable despite good-faith efforts undertaken prior to trial to
                                                                                      9
                                         Case 5:19-cv-06649-BLF Document 16 Filed 03/26/21 Page 10 of 19




                                   1   locate and present that witness.”), abrogated on other grounds by Crawford, 541 U.S. 36.
                                   2   The Supreme Court has made clear that, while “it is always possible to think of additional
                                   3   steps that the prosecution might have taken to secure the witness’ presence . . .,” the Sixth
                                   4   Amendment does not require the prosecution to exhaust every avenue of inquiry, no matter
                                   5   how unpromising.” Hardy, 565 U.S. at 71 (citation omitted); see also Roberts, 448 U.S. at
                                   6   74 (observing that the reasonableness standard does not require a prosecutor to perform a
                                   7   “futile act”). When, as here, a claim attacking a state court’s “unavailability” finding is
                                   8   governed by Section 2254(d), “the deferential standard of review set out in 28 U.S.C.
                                   9   § 2254 (d) does not permit a federal court to overturn a state court’s decision on the
                                  10   question of unavailability merely because the federal court identifies additional steps that
                                  11   might have been taken.” Hardy, 565 U.S. at 71.
                                  12          Overall, Confrontation Clause claims are subject to harmless error analysis. United
Northern District of California
 United States District Court




                                  13   States v. Nielsen, 371 F.3d 574, 581 (9th Cir. 2004). For purposes of federal habeas
                                  14   review, the standard applicable to violations of the Confrontation Clause is whether the
                                  15   inadmissible evidence had an actual and prejudicial effect upon the jury. See Hernandez v.
                                  16   Small, 282 F.3d 1132, 1144 (9th Cir. 2002) (citing Brecht v. Abrahamson, 507 U.S. 619,
                                  17   637 (1993)).
                                  18                  a. Preliminary Hearing Testimony
                                  19          Habeas relief is not warranted with respect to the admission of Godinez’s
                                  20   preliminary hearing testimony, because the requirements of Crawford have been met in
                                  21   this case. First, it is evident that Petitioner had a prior opportunity for cross-examination,
                                  22   when Godinez was cross-examined at the preliminary hearing. See Delgadillo v.
                                  23   Woodford, 527 F.3d 919, 926 (9th Cir. 2008) (finding cross-examination of witness at
                                  24   preliminary hearing sufficient under Crawford.) Second, the record reflects that the
                                  25   prosecution’s efforts to locate Godinez were reasonable under the circumstances. The trial
                                  26   judge held a hearing on Godinez’s unavailability and the investigator testified that he
                                  27   called the witness multiple times, traveled to three cities to locate Godinez, and spoke with
                                  28   the witness’s girlfriend. Ans., Ex. B. at 455. The investigator enlisted the assistance of
                                                                                     10
                                         Case 5:19-cv-06649-BLF Document 16 Filed 03/26/21 Page 11 of 19




                                   1   various officers who were familiar with Godinez and provided additional officers with
                                   2   Godinez’s name, date of birth, and photograph. Id. 455–56. He also reported that Godinez
                                   3   had been incarcerated in jail shortly before trial and the investigator had been in contact
                                   4   with Godinez up until that time. Id. at 455–56. Based on the record, it is clear that the
                                   5   investigator competently explored the leads available to him.
                                   6          Petitioner argues that the efforts made by the investigator took place just two weeks
                                   7   before trial and suggest a lack of diligence. Pet. at 9. He further contends that the
                                   8   prosecutor should have served a subpoena on Godinez earlier, knowing, based on
                                   9   Godinez’s testimony at the preliminary hearing, that Godinez did not wish to testify in this
                                  10   case. Id. As the state appellate court noted, however, Godinez had voluntarily appeared
                                  11   for an interview at the District Attorney’s office during the pendency of the case. Godinez
                                  12   had also been previously served with a subpoena to appear at the preliminary hearing, and
Northern District of California
 United States District Court




                                  13   appeared without incident. While it is true that the prosecutor could have served Godinez
                                  14   with a subpoena earlier, based on Godinez’s past behavior, there was nothing to indicate
                                  15   that he would become unavailable to testify at the trial. See Hardy, supra, 565 U.S. at 71.
                                  16   Further, the investigator testified that he believed Godinez would remain in jail through the
                                  17   time of trial. Based on the foregoing, the state appellate court was not unreasonable in
                                  18   finding Godinez unavailable to testify at trial.
                                  19                 b. Godinez’s Statements to the Police
                                  20          Petitioner argues that the state court erred in admitting Godinez’s testimonial
                                  21   statements made to the police, which were used to impeach Godinez’s testimony. Pet. 7–
                                  22   14. As noted by the state appellate court, the victim made three statements to the police
                                  23   regarding the shooting. The first was made immediately following the shooting, the
                                  24   second was made approximately forty-five minutes later at the hospital, and the third was
                                  25   made in an interview with law enforcement over a month later.
                                  26          “Statements are nontestimonial when made in the course of police interrogation
                                  27   under circumstances objectively indicating that the primary purpose of the interrogation is
                                  28   to enable police assistance to meet an ongoing emergency.” Davis v. Washington, 547
                                                                                     11
                                         Case 5:19-cv-06649-BLF Document 16 Filed 03/26/21 Page 12 of 19




                                   1   U.S. 813, 822 (2006). In evaluating whether the primary purpose of an investigation is to
                                   2   meet an ongoing emergency, the court must objectively evaluate the circumstances in
                                   3   which the encounter occurred and the statements and actions of the parties. Michigan v.
                                   4   Bryant, 562 U.S. 344, 359 (2011). Factors that may be considered include whether a
                                   5   weapon was used and the medical condition of the declarant. Id. at 364–65. The inquiry
                                   6   should not focus simply on whether the threat has been neutralized as to the first victim, as
                                   7   it may still exist as to first responders and the public. Id. at 363.
                                   8          The record reflects that the initial statements made by Godinez at the scene of the
                                   9   shooting were nontestimonial in nature. The first statement was made following a 9-1-1
                                  10   call. Ans., Ex. B at 605. Deputy Gordon arrived at the scene three to five minutes after
                                  11   the call was placed and testified that she observed a gunshot victim inside the home sitting
                                  12   on a chair. Id. at 606–07. The officer testified that she briefly obtained a suspect
Northern District of California
 United States District Court




                                  13   description from Godinez when she first entered the house, for the purpose of ensuring
                                  14   officer safety. Id. at 608–09. The officer relayed that Godinez described the shooter as a
                                  15   fellow gang member, 18 years old, who goes by the name Michael. Id. at 609. A second
                                  16   officer, Deputy Desantiago, testified that he observed Godinez sitting on a chair “and kind
                                  17   of a chaotic scene. There were kids screaming and women crying and the victim was
                                  18   trying to compose himself.” Id. at 631. Desantiago testified that Deputy Sims rolled down
                                  19   Godinez’s socks and observed a large amount of blood. Id. at 632–33. The deputies then
                                  20   asked Godinez simple questions about the suspect to ascertain whether the shooter was still
                                  21   present. Id. at 634. While Desantiago relayed that he gave Godinez “somewhat of a guilt
                                  22   trip” to coax information out of him, he made clear that the intended purpose was to glean
                                  23   information about the potential suspect for the safety of those present. Id. at 634–36.
                                  24   Godinez, who was initially hesitant to provide information, ultimately replied that the
                                  25   shooter, a gang member, was named Michael. Id. at 635–37.
                                  26          The record establishes that the statements made by Godinez were relayed to enable
                                  27   the police to meet an ongoing emergency. The deputies arrived on the scene immediately
                                  28   following the shooting; the scene was chaotic, with children present and the victim
                                                                                      12
                                         Case 5:19-cv-06649-BLF Document 16 Filed 03/26/21 Page 13 of 19




                                   1   bleeding. For the safety of the deputies and bystanders, the police needed to ascertain
                                   2   whether the shooter was still present. See Bryant, 562 U.S. at 363. Based on the record,
                                   3   the state appellate court did not unreasonably conclude that the initial statements made to
                                   4   the deputies were nontestimonial.
                                   5          With respect to Godinez’s subsequent statements, the parties appear to concede that
                                   6   they were testimonial. Respondent argues, however, that “the only statement that
                                   7   incriminated petitioner was the statement at the scene.” Ans. at 4–5. Irrespective of
                                   8   whether that is the case, as already noted, Godinez was unavailable to testify at trial and
                                   9   had previously been cross-examined at the preliminary hearing. See Ans., Ex. A at 24–26.
                                  10   This is sufficient under Crawford.
                                  11          In Delgadillo v. Woodford, 527 F.3d 919 (9th Cir. 2008), the Ninth Circuit held that
                                  12   the state court did nor err in applying Crawford when it found that statements made to the
Northern District of California
 United States District Court




                                  13   police by the complaining witness, who later became unavailable, were admissible at trial.
                                  14   In Delgadillo, the complaining witness made multiple statements to the police asserting
                                  15   that her boyfriend assaulted her. 527 F.3d at 922. At the preliminary hearing, she denied
                                  16   telling the police the identity of the abuser. Id. The complaining witness, who later
                                  17   married her boyfriend, was deemed unavailable at trial, and the trial court allowed the state
                                  18   to read her testimony from the preliminary hearing. Id. at 922–23. Various officers
                                  19   testified at trial on behalf of the state about her inconsistent statements to the police
                                  20   identifying the abuser, for impeachment purposes. Id. at 923. The Ninth Circuit held that
                                  21   the complaining witness’s statements to police “were admissible at trial because she was
                                  22   unavailable and [the defendant] did cross-examine her at the preliminary hearing.” It
                                  23   found that the state court determination was “consistent with Crawford” and its
                                  24   requirement of “unavailability and prior opportunity for cross-examination” for the
                                  25   admission of out-of-court testimonial statements. 527 F.3d at 926. Here too, the record
                                  26   reflects that Godinez was unavailable, and he was cross-examined at the preliminary
                                  27   hearing. Thus, the state appellate court’s decision finding no error in permitting the
                                  28   impeachment testimony was not unreasonable.
                                                                                      13
                                         Case 5:19-cv-06649-BLF Document 16 Filed 03/26/21 Page 14 of 19




                                   1          Finally, to the extent the trial court erred in admitting any of the testimony, that
                                   2   error was harmless. As noted by the state appellate court and reflected in the record,
                                   3   Godinez’s girlfriend, Maricela Escobedo, was impeached at trial with her statements to the
                                   4   police identifying Petitioner as the shooter and describing her familiarity with the shooter
                                   5   in detail. Ans., Ex. B. at 118–21. At trial, Officer Gordon testified that he interviewed
                                   6   Escobedo and she identified the shooter by showing him photographs of Petitioner’s
                                   7   Facebook page. Ans., Ex. B at 611–612. The record also reflects that samples taken from
                                   8   Petitioner’s hands tested positive for gunshot residue and Petitioner’s vehicle was observed
                                   9   at the crime scene. Id. at 325–29, 435. Thus, the jury was presented with considerable
                                  10   additional evidence implicating Petitioner in the shooting. Because the state appellate
                                  11   court’s rejection of Petitioner’s Confrontation Clause claim was neither an unreasonable
                                  12   application of Supreme Court precedent, nor an unreasonable determination of the facts, he
Northern District of California
 United States District Court




                                  13   is DENIED relief on claim one.
                                  14          2.     Sufficiency of the Evidence
                                  15          Petitioner argues there was insufficient evidence to support the gang enhancement
                                  16   under California Penal Code § 186.22. Pet. 14. Specifically, Petitioner challenges that
                                  17   there was sufficient evidence showing that El Hoyos Palmas (EHP) engages in a pattern of
                                  18   criminal acts, and that one of its primary activities is the commission of one or more
                                  19   crimes listed in the statute. Id. at 14–15. He also avers that the State failed to prove that
                                  20   he acted with the requisite intent to further the criminal conduct of EHP. Id. at 16.
                                  21          The state appellate court addressed this claim as follows:
                                  22                 Defendant contends that the evidence presented at trial was
                                                     insufficient to prove the charged gang enhancements. (Pen.
                                  23                 Code § 186.22, subd. (b)(1)(C) and (b)(4).) He argues that there
                                                     is insufficient evidence indicating a primary activity of
                                  24                 defendant’s gang, El Hoyo Palmas, is one of the criminal
                                                     offenses enumerated in Penal Code section 186.22, subdivision
                                  25                 (e)(1) through (33). He also asserts there is insufficient evidence
                                                     that the shooting was done with the specific intent to promote,
                                  26                 further, or assist the gang as required by Penal Code section
                                                     186.22, subdivision (b)(1)(C) and (b)(4).
                                  27
                                                     In reviewing the sufficiency of the evidence, we view the
                                  28                 evidence in the light most favorable to the judgment. (People v.
                                                                                     14
                                       Case 5:19-cv-06649-BLF Document 16 Filed 03/26/21 Page 15 of 19



                                                Johnson (1980) 26 Cal.3d 557, 578.) We do not reweigh the
                                   1            evidence or judge the credibility of witnesses, and we must
                                                affirm if any rational trier of fact could find the elements of the
                                   2            crime or enhancement beyond a reasonable doubt. (Ibid.)
                                   3            In order to prove the sentencing enhancement provided for by
                                                Penal Code section 186.22, the prosecution must show that
                                   4            committing certain crimes is a primary activity of the gang in
                                                question, meaning that gang members have “consistently and
                                   5            repeatedly” committed criminal activity listed in the statute.
                                                (People v. Sengpadychith (2001) 26 Cal.4th 316, 324 (italics
                                   6            omitted).) The specified offenses are listed in Penal Code
                                                section 186.22, subdivision (e)(1) through (33), and include
                                   7            assault with a deadly weapon; robbery; homicide; sale of
                                                controlled substances; shooting at an inhabited dwelling; and
                                   8            intimidation of victims.
                                   9            The evidence presented at trial was sufficient to support the
                                                primary activity element. The prosecution presented the
                                  10            testimony of a gang expert who testified that El Hoyo Palmas is
                                                a subset of the Norteño gang that has existed since the 1970s and
                                  11            its members commit acts of violence and criminal activity
                                                regularly. He also testified the primary activities of El Hoyo
                                  12            Palmas include drug sales, gun sales, assaults with deadly
Northern District of California




                                                weapons, and murder. Evidence was presented of specific
 United States District Court




                                  13            crimes that occurred in 2009 and 2011 which qualify as offenses
                                                enumerated by Penal Code section 186.22(e).
                                  14
                                                Defendant reminds us, citing In re Daniel C. (2011) 195
                                  15            Cal.App.4th 1350, 1364, that “ ‘an expert’s opinion is no better
                                                than the fact on which it is based,’ ” but in this case the expert’s
                                  16            opinion was based on the witness’s personal observations from
                                                twenty years as a law enforcement officer, including nearly one
                                  17            thousand contacts with gang members, a few hundred arrests of
                                                gang members, and the investigation of numerous gang related
                                  18            crimes involving subsets of the Norteño gang. This is plainly
                                                not the situation that was presented in In re Alexander L. (2007)
                                  19            149 Cal.App.4th 605, 614, another case cited by defendant,
                                                where the gang expert’s testimony regarding the pattern of
                                  20            criminal offenses was nothing more than the witness saying he
                                                knew members of the gang had been involved in certain crimes,
                                  21            without providing any foundation for how he obtained that
                                                knowledge. The evidence here was sufficient to allow the jury
                                  22            to conclude that the commission of one or more of the specified
                                                offenses was a primary activity of El Hoyo Palmas.
                                  23
                                                The evidence was also sufficient to prove the shooting was
                                  24            committed with the specific intent to promote, further, or assist
                                                in criminal conduct by gang members. “Expert opinion that
                                  25            particular criminal conduct benefited a gang by enhancing its
                                                reputation for viciousness can be sufficient to raise the inference
                                  26            that the conduct was ‘committed for the benefit of ... a [ ]
                                                criminal street gang’ within the meaning of section
                                  27            186.22(b)(1).” (People v. Albillar (2010) 51 Cal.4th 47, 63.)
                                                The prosecution’s expert witness in this case opined, with an
                                  28            adequate factual foundation, that the shooting was committed
                                                                                15
                                         Case 5:19-cv-06649-BLF Document 16 Filed 03/26/21 Page 16 of 19



                                                     for the benefit of the gang because it was done in retaliation for
                                   1                 the victim’s stated intention to step away from the gang, and it
                                                     furthered the gang’s reputation for intimidation and violence.
                                   2                 Even without the expert’s conclusion about the motivation for
                                                     the act of violence, the jury could have reasonably inferred from
                                   3                 the available evidence that the victim was shot in retaliation for
                                                     his recent public expressions that he wanted to step back from
                                   4                 the gang.
                                   5                 People v. Ramirez (2016) 244 Cal.App.4th 800, cited by
                                                     defendant in his reply brief, is distinguishable. In that case the
                                   6                 court concluded that evidence of one gang member shooting
                                                     another, without more, was not an adequate basis for an expert’s
                                   7                 opinion that the shooting was for the benefit of the gang. (Id. at
                                                     p. 819.) In contrast, the expert’s opinion here was that the
                                   8                 shooting benefited the gang by serving as punishment for
                                                     attempting to leave the gang and as a warning to others not to
                                   9                 try to do the same. This would serve to increase gang leaders’
                                                     control over members. The jury here was presented with
                                  10                 sufficient evidence from which to find an intent to benefit the
                                                     gang, even though other evidence may have pointed to the
                                  11                 contrary conclusion that the shooting was motivated by a
                                                     personal dispute between the victim and the shooter. Our task
                                  12                 in reviewing the sufficiency of the evidence is not to reweigh the
Northern District of California




                                                     evidence. We must presume that the jury rejected the theory of
 United States District Court




                                  13                 a purely personal dispute in favor of the gang-related theory that
                                                     supports the judgment. (People v. Ryan (1999) 76 Cal.App.4th
                                  14                 1304, 1313 [“ ‘ “ ‘If the circumstances reasonably justify the
                                                     trial court’s findings, reversal is not warranted merely because
                                  15                 the circumstances might also be reasonably reconciled with a
                                                     contrary finding.’ ” ’ ”].) On this record a rational trier of fact
                                  16                 could conclude that the necessary elements for the charged gang
                                                     enhancements were proven beyond a reasonable doubt.
                                  17
                                       Valadez, 2017 WL 1058438, at *5–6.
                                  18
                                              Evidence is constitutionally sufficient to support a conviction when, upon “viewing
                                  19
                                       the evidence in the light most favorable to the prosecution, any rational trier of fact could
                                  20
                                       have found the essential elements of the crime beyond a reasonable doubt.” Jackson v.
                                  21
                                       Virginia, 443 U.S. 307, 319 (1979) (emphasis excluded). The reviewing court must
                                  22
                                       presume the trier of fact resolved any conflicts in the evidence in favor of the prosecution
                                  23
                                       and must defer to that resolution. Id. at 326. State law provides “for ‘the substantive
                                  24
                                       elements of the criminal offense,’ but the minimum amount of evidence that the Due
                                  25
                                       Process Clause requires to prove the offense is purely a matter of federal law.” Coleman v.
                                  26
                                       Johnson, 566 U.S. 650, 655 (2012) (quoting Jackson, 443 U.S. at 319). The only question
                                  27
                                       is “whether the finding was so insupportable as to fall below the threshold of bare
                                  28
                                                                                     16
                                         Case 5:19-cv-06649-BLF Document 16 Filed 03/26/21 Page 17 of 19




                                   1   rationality.” Id. at 656. The jury, not the court, decides what conclusions should be drawn
                                   2   from evidence admitted at trial. Cavazos v. Smith, 565 U.S. 1, 2 (2011) (per curiam). The
                                   3   jury’s credibility determinations are, therefore, entitled to near-total deference. Bruce v.
                                   4   Terhune, 376 F.3d 950, 957 (9th Cir. 2004).
                                   5          The state appellate court’s rejection of this claim was not unreasonable. To prove a
                                   6   gang enhancement under California law, the prosecution must prove that the specified
                                   7   gang constitutes a “criminal street gang”, i.e., “(1) that there be an ‘ongoing’ association
                                   8   involving three or more participants, having a ‘common name or common identifying sign
                                   9   or symbol’; (2) that the group has as one of its ‘primary activities’ the commission of one
                                  10   or more specified crimes; and (3) the group’s members either separately or as a group
                                  11   ‘have engaged in a pattern of criminal gang activity.’ ” People v. Vy, 122 Cal. App. 4th
                                  12   1209, 1222 (2004). A pattern of criminal gang activity requires the commission of or
Northern District of California
 United States District Court




                                  13   attempted commission of two or more specified criminal offenses within three years. See
                                  14   Cal. Pen. Code § 186.22 (e). Those specified crimes include, among others: assault with a
                                  15   deadly weapon, robbery, unlawful homicide, sale of controlled substances, shooting at an
                                  16   inhabited dwelling, and intimidation of victims. Id.
                                  17          Petitioner argues that there was insufficient evidence to prove the second and third
                                  18   elements of a criminal street gang, outlined above. With respect to these elements, the
                                  19   prosecution’s gang expert, Deputy Owens, testified that EHP is a subset of the Norteno
                                  20   gang, and that all EHP gang members fall under the Norteno leadership. Ans., Ex. B at
                                  21   231–33. He testified that EHP engages in a pattern of criminal gang activity, including
                                  22   “drug sales, gun sales, burglary, assaults, assault with deadly weapons, murder, conspiracy,
                                  23   intimidation.” Id. at 239. He testified specifically about a 2009 assault with a deadly
                                  24   weapon committed by a member of the Norteno gang. Id. at 246–250. He then testified
                                  25   about a second assault with a deadly weapon committed in 2011 by two EHP members.
                                  26   Id. at 250–53. In both instances, the gang members were convicted and charged with gang
                                  27   enhancements. Owens’ expert testimony was based on his extensive knowledge and
                                  28   training in criminal street gangs and his specific knowledge of the Norteno gang and its
                                                                                     17
                                         Case 5:19-cv-06649-BLF Document 16 Filed 03/26/21 Page 18 of 19




                                   1   many subsets. His testimony about the pattern of crimes committed by EHP, as well as
                                   2   specific crimes committed in 2009 and 2011, was sufficient to fulfill the statutory
                                   3   requirements for a gang enhancement. Viewing the evidence in the light most favorable to
                                   4   the prosecution, it was reasonable for the state appellate court to conclude that there was
                                   5   sufficient evidence to support the gang enhancement beyond a reasonable doubt. Jackson,
                                   6   443 U.S. at 319.
                                   7          Turning to the second part of Petitioner’s claim, the state court did not unreasonably
                                   8   conclude that there was sufficient evidence to prove the shooting was committed “with the
                                   9   specific intent to promote, further, or assist in any criminal conduct by gang members” as
                                  10   required under the statute. See Cal. Pen. Code § 186.22 (b)(1). Deputy Owens opined that
                                  11   Petitioner is a member of EHP, based on Petitioner’s social media posts, tattoos, clothing,
                                  12   and hand symbols, as well as statements made by witnesses affirming that Petitioner is a
Northern District of California
 United States District Court




                                  13   member of EHP. Ans., Ex. B at 253–64. Owens then opined that Godinez, the victim, was
                                  14   part of EHP, and that the shooting in this case was committed for the benefit of EHP. Id.
                                  15   at 279. Owens explained, based on his review of social media posts, that Godinez
                                  16   expressed his desire to step away from the gang. Id. at 279–87. As a result, Petitioner shot
                                  17   Godinez as a warning to fellow gang members that they will be punished and dealt with
                                  18   violently if they do the same. Id. This in turn bolstered the gang’s reputation for fear,
                                  19   intimidation, and violence, and enhanced EHP’s control over its gang members. Id. at 280.
                                  20   Based on the foregoing, there was sufficient evidence to find that Petitioner had the
                                  21   requisite intent to be charged with the gang enhancement. While the jury could have
                                  22   concluded that the shooting was exclusively because of a personal dispute, it ultimately did
                                  23   not. This Court must defer to that finding. See Jackson, 443 U.S. at 326. Because the
                                  24   state appellate court’s rejection of this claim was neither an unreasonable application of
                                  25   Supreme Court precedent, nor an unreasonable determination of the facts, Petitioner is
                                  26   DENIED relief on claim two.
                                  27

                                  28
                                                                                    18
                                         Case 5:19-cv-06649-BLF Document 16 Filed 03/26/21 Page 19 of 19




                                   1                                       IV. CONCLUSION

                                   2          After a careful review of the record and pertinent law, the Court concludes that the

                                   3   Petition must be DENIED.

                                   4          Further, a Certificate of Appealability is DENIED. See Rule 11(a) of the Rules

                                   5   Governing Section 2254 Cases. Petitioner has not made “a substantial showing of the

                                   6   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Nor has Petitioner demonstrated

                                   7   that “reasonable jurists would find the district court’s assessment of the constitutional

                                   8   claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Petitioner may

                                   9   not appeal the denial of a Certificate of Appealability in this Court but may seek a

                                  10   certificate from the Court of Appeals under Rule 22 of the Federal Rules of Appellate

                                  11   Procedure. See Rule 11(a) of the Rules Governing Section 2254 Cases.

                                  12          The Clerk shall enter judgment in favor of Respondent and close the file.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.
                                  14

                                  15   Dated: _March 26, 2021______                       _________________________
                                                                                          BETH LABSON FREEMAN
                                  16                                                      United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     19
